DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    CROSS-REFERENCE TO RELATED APPLICATIONS
2.          This patent application is a U.S. National Phase Application under 35 U.S.C. § 371 of International Application No. PCT/US2017/068913, filed December 29, 2017, entitled "MICROELECTRONIC ASSEMBLIES," which designates the United States of America, the entire disclosure of which is hereby incorporated by reference in its entirety and for all purposes.   

                                                                     EXAMINER’S AMENDMENT
3.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Cancel claims 8-25.
                                                                                 Remarks
4.       This application is in condition for allowance except for the presence of claims 8-25 directed to Group II’s invention which was non-elected without traverse.  Accordingly, claims 8-25 been cancelled.                                                

                                                                  Allowable Subject Matter
5.        Claims 1-7 are allowed over the prior art of the record.
.              	                                      Reasons for Allowance
 6.      The following is an examiner’s statement of reasons for allowance:


•	wherein the first die has an uppermost surface above the uppermost surface of the package substrate; and a second die having a first surface and an opposing second surface, first conductive contacts at the first surface of the second die, and second conductive contacts at the first surface of the second die; wherein the second conductive contacts of the first die are coupled to the first conductive contacts of the second die by interconnects, the second conductive contacts of the second die are not coupled to conductive contacts at the second surface of the first die, the second surface of the first die is between the first surface of the first die and the first surface of the second die, and a footprint of the first die is contained within a footprint of the second die, as in claim 1.

Therefore, the followings claims: 2-7 are also allowed as being directly or indirectly dependent of the allowed based claim (s).  

        The closest prior arts are Trimberger et al. (US 2017/0236809, previously cited), and Yu et al., US 2017/0084590 A1. However, none of the reference teaches or suggest the claimed invention, for instance “wherein the first die has an uppermost surface above the uppermost surface of the package substrate, as recited in claim 1.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899